DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5-7, 13, 14, 16, 18 , and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of WO 2001052233.
Turner discloses the use of a  self-locking tuner for a stringed musical instrument, comprising: an inner string post (exterior of element 47); an outer string post (45) disposed over the inner string post (see figure 5), wherein the outer string post includes an opening for accepting a string (15); a locking pin (48, 22, see figure 7) extending above the inner string post and through the outer string post to the opening (see figure 8); and an insert  (21) disposed around the outer string post, wherein the insert includes a stop to unlock the string; wherein the outer string post (45) includes a rotational stop which contacts the stop to unlock the string; wherein the self- locking tuner is disposed in a headstock of the stringed musical instrument (see figure 1); wherein the string extends through the opening in the outer string post (see figure 2).
Turner does not disclose the specific use of tabs.
WO 2001052233 discloses the use of a  self-locking tuner for a stringed musical instrument  with an insert that includes a tab to prevent rotation (see figure 6). Although not shown in the fures, the 
It would havbe been obvious to one of ordinary skill in the art at the time the inventon was made to modify the device as discloses in Turner to include the tabs as disclosed in WO 2001052233 in order to provide a means of tensioning  the strings and keeping the tension in tact.

4.	Claims 4,11,12,17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 21 and  22 are allowed.

Response to Arguments
6. 	Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. The applicant argues that the Turner reference does not disclose a tab and as a stop means. WO 2001052233 discloses the use of a  self-locking tuner for a stringed musical instrument  with an insert that includes a tab to prevent rotation (see figure 6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as discloses in Turner to include the tabs as disclosed in WO 2001052233 in order to provide a means of tensioning the strings and keeping the tension in tact.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837